Order entered October 7, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00633-CV

     WASH TECHNOLOGIES OF AMERICA CORPORATION, ET AL., Appellants

                                             V.

                           JOHN T. PAPPAS, ET AL., Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-16090

                                         ORDER
        We GRANT the district clerk’s October 6, 2016 motion for an extension of time to file

the clerk’s record. The clerk’s record shall be filed WITHIN THIRTY DAYS of the date of

this order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE